Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 10/11/2021 in which claims 1-5, 7, 8, 10-14, 21-24 were amended, claims 6, 16-20 were canceled, and claims 25-29 were added has been entered of record.
Election/Restrictions
Newly submitted claims 25-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Independent claim 25 is independent and comprises distinguished limitations of a free magnet structure comprising: a ferrimagnet alloy on the first electrode, the ferrimagnet alloy comprising manganese and at least one of at least one of germanium, aluminum or gallium; a free magnet; and a coupling layer between the ferrimagnet alloy and the free magnet; a fixed magnet; a tunnel barrier between the free magnet structure and the fixed magnet; and a second electrode coupled with the fixed magnet.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apalkov et al. (US pub. 2018/0219152).
Regarding claim 1, Fig. 5 of Apalkov discloses a perpendicular spin orbit torque (pSOT) memory device, comprising: 
a first electrode [170] comprising a spin orbit torque material [SO Active layer, paragraph 0016]; 
a material layer [160’] stack adjacent to the first electrode [170], the material layer stack comprising: 
a free magnet structure [162’] comprising: 
a magnetic stability enhancement layer [182, as discloses in claims 8, the magnetic stability enhancement layer comprises platinum and cobalt. As discloses in paragraph 0042, layer 182 comprises iron (Fe), Platinum (Pt), and Cobalt (Co) to assist writing the free layer to desired states. Therefore, layer 182 can be considered a magnetic stability enhancement layer] proximal to the first electrode [170], the magnetic stability enhancement layer comprising a ferromagnetic material; 
a free magnet [186]; and 

a fixed magnet [166’]; 
a tunnel barrier [164] between the free magnet structure [162’] and the fixed magnet [166’]; and 
a second electrode [104, or the layer between 116 and 104] coupled with the fixed magnet [166’].
Regarding claim 3, Fig. 5 of Apalkov discloses wherein the spacer comprises at least one of copper, platinum, palladium, ruthenium, or titanium [paragraph 0043].
Regarding claim 4, Fig. 5 of Apalkov discloses wherein the spacer comprises oxygen and an element, the element comprising one of such as magnesium, tungsten, tantalum, titanium, aluminum copper or silicon [Tungsten (W), Tantalum (Ta), paragraph 0043].
Regarding claim 5, Fig. 5 of Apalkov discloses wherein the spacer has a thickness between .2nm to .8nm. However, as discloses in paragraph 0043, other thickness is possible. Therefore, 1nm and 5nm is taught by Apalkov. 
Regarding claims 7 and 8, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer [182] comprises an alloy of a magnetic material [Cobalt (Co) 
Regarding claim 9, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer [182] has thickness between 2nm and 10nm [paragraph 0042].
Regarding claim 10, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer comprises manganese, and germanium, aluminum or gallium .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Apalkov et al. (US pub. 2018/0219152) and further in view of Lee (US Pub. 2018/0114898).
Regarding claim 11, paragraph 0042 of Apalkov discloses the magnetic stability enhancement layer includes two different layers. Apolkov does not specifically disclose multiplayer comprises 4 to 10 layers. However, Fig. 2A of Lee discloses a stability enhancement layer [120] can comprises more layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee free layers comprising more than 4 layers into Apolkov free layers having two alternative layers such that 
Regarding claim 12, Fig. 5 of Apalkov discloses wherein the non-magnetic layers comprises platinum, palladium and iridium, and wherein the magnetic material comprises cobalt [platinum (PT), Cobalt (Co), paragraph 0042].
Regarding claim 13, Fig. 5 of Apalkov discloses the free layer 162 comprises a conductive layer [186], and a spacer [184] comprises oxygen and magnesium [paragraph 0043].
Apalkov does not specifically disclose a first free layer and second free layer. However, Fig. 2A of Lee discloses a free layers [120] comprises multiple free layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee free layers comprising more than 4 layers into Apolkov free layers having two alternative layers such that Apolkov magnetic stability enhancement layer can improve writing assistance to the free layer. 
Regarding claim 14, Fig. 5 of Apalkov discloses wherein the first and the second free magnet comprise cobalt, boron and iron, and the conductive layer comprises tungsten, molybdenum, or tantalum [Cobalt and Iron, paragraph 0042].
Regarding claim 15, Fig. 5 of Apalkov discloses wherein conductive layer has a Application. No. 15/942,3493 Examiner: TRAN Docket No. O1.AA3769-USArt Unit: 2825thickness between 0.1nm and 0.5nm and is discontinuous [paragraph 0043, .2mn to .8nm].
Regarding claim 21, Fig. 5 of Apalkov discloses an apparatus comprising: 

a material layer stack [160’] adjacent to the first electrode [170], the material layer stack comprising: 
a free magnet structure [162’] comprising:
a magnetic stability enhancement layer [182] proximal to the first electrode [170], the magnetic stability enhancement layer comprising a magnetic material [paragraph 0042]; 
a free magnet [186]; and 
a spacer [184] between magnetic stability enhancement layer [182] and the free magnet [186], wherein the free magnet [186] is coupled [coupling through coupling layer 184] with the magnetic stability enhancement layer [182], and wherein the magnetic stability enhancement layer [182’] has a magnetic anisotropy that is greater than a magnetic anisotropy of the free magnet [186] [as disclosed in paragraph 0049, layer 182 can has higher damping constant to make its magnetic anisotropy greater than layer 186];
a fixed magnet [166’]; 
a tunnel barrier [164] between the free magnet structure [162’] and the fixed magnet [166’]; and 
a second electrode [104 or layer between 116 and 104 in Fig. 1] on the fixed magnet; and 
Apalkov does not specifically disclose a transistor above a substrate, the transistor comprising: a drain contact coupled to a drain [drain of transistor TR], a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee’s transistor into Apolkov magnetic memory device  such that Apolkov magnetic memory device can control memory access through the transistor.
Regarding claim 22, Fig. 5 of Apolkov discloses wherein the coupling layer [184] comprises oxygen and an element such as magnesium, tungsten, tantalum, titanium, aluminum copper or silicon [paragraph 0043]. 
Regarding claim 23, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer has a magnetic anisotropy that is greater than a magnetic anisotropy of the free magnet [as shows in Fig. 5, layer 182 has magnetic anisotropy as 
Regarding claim 24, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer [182] includes an alloy of a magnetic material [Cobalt (Co) and Iron (Fe), paragraph 0042] and a non-magnetic material [platinum (Pt), paragraph 0042].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Apalkov et al. (US pub. 2018/0219152) and further in view of Shiokawa et al. (2018/0123028).
Regarding claim 2, Apalkov discloses all claimed invention, but does not specifically disclose wherein the spin orbit torque material comprises tantalum, tungsten, or platinum. However, paragraph 0098 of Shiokawa discloses wherein the spin orbit torque material comprises tantalum, tungsten, or platinum. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shiokawa spin orbit torque into Apolkov magnetic memory device such that Apolkov magnetic memory device can improve the spinning torque. 

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant argues that Apalkov does not teach or suggest the magnetic stability enhancement layer has a magnetic anisotropy that is greater than a magnetic 
Therefore applicant’s arguments were fully considered, they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825